MEMORANDUM **
Thai Houg, a native and citizen of Cambodia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order denying his motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s decision not to invoke its sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Houg’s due process contentions are not colorable. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Houg’s contention that the BIA should have assigned his appeal to a three-judge panel is unavailing. See 8 C.F.R. § 1003.1(e)(6).
In light of our disposition, we do not reach Houg’s remaining contention that the IJ deemed his motion timely.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.